Exhibit No. 10.1

EXECUTION COPY

CUMULATIVE CONVERTIBLE SENIOR NOTE

AND WARRANT PURCHASE AGREEMENT

 

THIS CUMULATIVE CONVERTIBLE SENIOR NOTE AND WARRANT PURCHASE AGREEMENT (this
“Agreement”) is made as of the 24th day of October, 2011 by and among COUPON
EXPRESS, INC., a Nevada corporation (the “Company”), and the investors listed on
Schedule A attached to this Agreement as amended from time to time (each a
“Purchaser” and together the “Purchasers”).

WHEREAS, the Company desires to issue and sell, and Purchasers desire to
purchase, Cumulative Convertible Senior Notes in substantially the form attached
to this Agreement as Exhibit A (the “Notes”) which shall be convertible on the
terms stated therein into equity securities of the Company, and warrants to
purchase Common Stock, $0.001 par value (“Common Stock”), of the Company in
substantially the form attached to this Agreement as Exhibit B (the “Warrants”).
The Notes, the Warrants, the Shares (as defined below) and the Common Stock
issuable upon conversion or exercise of such foregoing are collectively referred
to herein as the “Securities.”

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

1.                  Purchase and Sale of Notes and Warrants.

1.1.            Sale and Issuance of Notes and Warrants.

(a)               The Company shall adopt and file with the Secretary of State
of Nevada on or before the Closing (as defined below) the Amended Certificate of
Incorporation in the form of Exhibit C attached to this Agreement (the “Amended
Certificate”).

(b)               Subject to the terms and conditions of this Agreement, each
Purchaser agrees to purchase at the Closing, and the Company agrees to sell and
issue to each Purchaser at the Closing, (i) a Note in the principal amount set
forth opposite such Purchaser’s name on the signature page, and (ii) a Warrant
to purchase One Million Two Hundred Fifty Thousand (1,250,000) shares of Common
Stock for each $25,000 of principal amount of Notes. The aggregate purchase
price (the “Purchase Price”) of each Note and the accompanying Warrants shall be
equal to 100% of the principal amount of such Note.

(c)      Each Purchaser has hereby delivered and paid concurrently herewith the
aggregate Purchase Price set forth on the applicable signature page hereof
required to purchase the Notes and Warrants subscribed for hereunder, which
amount has been paid in U.S. Dollars by cash, wire transfer or check, subject to
collection, to the order of the Company; provided, however, each Purchaser who
is a holder of Series A Preferred Stock (as designated prior to the filing of
the Amended

--------------------------------------------------------------------------------

 
 

Certificate) has paid the relevant Purchase Price in the form of all of such
shares of Series A Preferred Stock (as designated prior to the filing of the
Amended Certificate).

(d)               Each Purchaser understands and acknowledges that the
subscription under this Agreement is part of a proposed placement by the Company
of up to $1,900,000 of Notes.

1.2.            Closing; Delivery.

(a)               The purchase and sale of the Notes and Warrants hereunder
shall take place remotely via the exchange of documents and signatures, at 12:00
p.m. Eastern Time on the date hereof, or at such other time and place as the
Company and the Purchasers mutual agree upon, orally or in writing (which
time(s) and place(s) are each designated as the “Closing”). In the event there
is more than one Closing, the term “Closing” shall apply to each such closing,
unless otherwise specified herein.

(b)               At each Closing, the Company shall deliver to each Purchaser
the Note and Warrant to be purchased by such Purchaser against (1) payment of
the applicable Purchase Price therefore by check payable to the Company or by
wire transfer to a bank designated by the Company, and (2) delivery of
counterpart signature pages to such Note and Warrant.

1.3.            Use of Proceeds. In accordance the Company’s budget approved by
the Company's Board of Directors and acceptable to the Lead Purchaser, the
Company will use the proceeds from the sale of the Notes and Warrants hereunder
solely (a) to fund general corporate expenses of the Company in the ordinary
course of business; (b) to fund capital expenditures of the Company; (c) to fund
working capital for sales and marketing of the Company; and (d) except as set
forth in Section 2.2(e) of the Disclosure Schedule, to repay indebtedness of the
Company; provided, however, no more than 15% of the proceeds from the sale of
the Notes and Warrants hereunder (excluding any proceeds received in connection
with the exchange of any securities of the Company) shall be used to repay such
indebtedness.

1.4.            Defined Terms Used in this Agreement. In addition to the terms
defined elsewhere in this Agreement, the following terms shall have the meanings
set forth in this Section 1.4:

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person that is controlled by one or more
general partners or managing members of, or shares the same management company
with, such Person.

“Amended Certificate” shall have the meaning set forth in Section 1.1(a).

2

--------------------------------------------------------------------------------

 
 

“Anti-Dilution Adjustments” shall have the meaning set forth in Section 2.41.

“Audit Opinion” shall have the meaning set forth in Section 2.29.

“Closing” shall have the meaning set forth in Section 1.2(a).

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” shall have the meaning set forth in the recital to this
Agreement.

“Common Stock Equivalents” means the issuance of any warrants, options,
subscription or purchase rights with respect to shares of Common Stock and the
issuance of securities convertible into or exchangeable, directly or indirectly,
for shares of Common Stock, or the issuance of any warrants, options,
subscription or purchase rights with respect to such convertible or exchangeable
securities.

“Company Intellectual Property” means all patents, trademarks, service marks,
tradenames, copyrights, licenses, software, slogans, domain names and other
similar intangible assets (including any and all applications, registrations,
extensions and renewals relating thereto), and all of the rights, benefits and
privileges associated therewith, that are used by or are material to the
Company.

“Disclosure Schedule” shall have the meaning set forth in Section 2.

“Environmental Laws” shall have the meaning set forth in Section 2.19.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agreements” shall have the meaning set forth in Section 5.11.

“Hazardous Substance” shall have the meaning set forth in Section 2.19.

“Investors' Rights Agreement” means the agreement among the Company and the
Purchasers and certain other stockholders of the Company dated as of the date of
the Closing, in the form of Exhibit D attached to this Agreement.

“Key Employee” means each of the Company's Chief Executive Officer and the
employees set forth in Section 1.4 of the Disclosure Schedule.

3

--------------------------------------------------------------------------------

 
 

“Knowledge,” including the phrase “to the Company's knowledge,” shall mean the
actual knowledge of the Company's officers and directors with the assumption
that such officers and directors have made inquiry of the matters presented that
is reasonable in the context of a development stage company with a limited
number of employees.

“Lead Purchaser” means the Purchaser who purchases $1,000,000 of the up to
$1,900,000 principal amount of Notes being sold under the Transaction Documents.

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” shall have the meaning set forth in Section 2.1.

“Material Permits” shall have the meaning set forth in Section 2.18.

“Note” shall have the meaning set forth in the recital to this Agreement.

“PCBs” shall have the meaning set forth in Section 2.19.

“Person” means any individual, corporation, partnership, trust, limited
liability company, association, joint venture, government (or an agency or
subdivision thereof) or other entity of any kind.

“Preferred Stock” shall have the meaning set forth in Section 2.2(b).

“Prohibited Transaction” means any (i) Short Sale, whether or not against the
box, (ii) “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, (iii) grant of any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derives any significant part of its value from the Common Stock or (iv) other
attempt by a Person to hedge its position in the Common Stock.

“Purchase Price” shall have the meaning set forth in Section 1.1(b).

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

“Purchaser Party” shall have the meaning set forth in Section 6.3.

“Sarbanes Oxley” shall have the meaning set forth in Section 2.7.

“SEC” shall have the meaning set forth in Section 2.6.

“SEC Reports” shall have the meaning set forth in Section 2.29.

4

--------------------------------------------------------------------------------

 
 

“Security Agreement” means that certain Security Agreement, dated as of October
24, 2011, made by the Company in favor of the Purchasers.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Preferred Stock” shall have the meaning set forth in Section 2.2(b).

“Shares” means the shares of Series A Preferred Stock issued or issuable at the
Closing or upon the conversion or exercise of any Securities.

“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock). 

“Stock Plan” shall have the meaning set forth in Section 2.2(d).

“Subordination Agreement” means that certain Subordination Agreement, dated as
of September 23, 2011, between the Company and the Purchasers.

“Trading Affiliate” means any Affiliate of a Purchaser which (i) had knowledge
of the transactions contemplated hereby prior to the date hereof, (ii) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Notes, Shares and Warrants, or (iii) is subject to such Purchaser’s review or
input concerning such Affiliate's investments or trading.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not listed or quoted on a Trading Market,
a day on which the Common Stock is quoted in the over-the-counter market as
reported by the Pink OTC Markets Inc. (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i) and (ii)
hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of The New York Stock Exchange, The American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market, the OTC
Bulletin Board or other principal market on which the Common Stock is listed or
quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the Investors' Rights Agreement,
the Security Agreement, the Subordination Agreement, the Notes, the Warrants,
the Amended Certificate and all other documents and agreements executed in
connection with the transactions contemplated hereunder.

“Variable Rate Transaction” shall have the meaning set forth in Section 7.4.

5

--------------------------------------------------------------------------------

 
 

“Warrant” shall have the meaning set forth in the recital to this Agreement.

2.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to each Purchaser that, except as set forth on
the Disclosure Schedule attached as Exhibit E to this Agreement (the “Disclosure
Schedule”), which exceptions shall be deemed to be part of the representations
and warranties made hereunder, the following representations and warranties are
true and complete as of the date of the Closing, except as otherwise indicated.
The Disclosure Schedule shall be arranged in sections corresponding to the
numbered and lettered sections and subsections contained in this Section 2, and
the disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 2 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.

2.1.            Organization. Good Standing, Corporate Power and Qualification.
The Company is corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada and has all requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as presently conducted and as proposed to be conducted. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure to so qualify could (i) have a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) have a
material adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company or (iii) adversely
affect the Company’s ability to perform on a timely basis its obligations under
any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”). No proceeding has been initiated in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

2.2.            Capitalization. The authorized capital of the Company will
consist, immediately prior to the Closing, of:

(a)               800,000,000 shares of Common Stock, 267,906,199 shares of
which are issued and outstanding immediately prior to the Closing. All of the
outstanding shares of Common Stock have been duly authorized, duly and validly
issued, fully paid and nonassessable and were issued in compliance with all
applicable federal and state securities laws.

(b)               5,000,000 shares of preferred stock, par value $0.001 per
share (“Preferred Stock”), (i) eighty (80), of which have been designated Series
A Preferred Stock (“Series A Preferred Stock”). The rights, privileges and
preferences of the Preferred Stock are as stated in the Amended Certificate and
as provided by the Nevada General Corporation Law. All outstanding shares of
Series A Preferred Stock as designated prior to the effectiveness of the Amended
Certificate shall be exchanged for Notes on or prior to the initial Closing and
the Company shall have no outstanding Series A Preferred Stock or Preferred
Stock as of the initial Closing. The Company holds no treasury stock and no
shares of Preferred Stock in its treasury. The Company has reserved seventy-six
(76) shares of Series A Preferred Stock for issuance upon conversion of the
Notes.

6

--------------------------------------------------------------------------------

 
 

(c)               The Company has reserved (i) 95,000,000 shares of Common Stock
for issuance upon exercise of the Warrants, (ii) 95,000,000 shares of Common
Stock for issuance upon conversion of the Series A Preferred Stock issuable upon
conversion of the Notes, (iii) 104,978,742 shares of Common Stock for issuance
upon exercise of outstanding warrants, (iv) 750,000 shares of Common Stock for
issuance as payment of interest on outstanding notes, and (v) 6,460,000 shares
of Common Stock for issuance upon the conversion of outstanding notes. The
amount of reserved shares of Common Stock indicated in this Section 2.2(c) does
not include 10,000,000 shares of Common Stock issuable upon conversion of the
Series A Preferred Stock (as designated prior to the filing of the Amended
Certificate) existing prior to the Closing or 10,000,000 shares of Common Stock
issuable upon exercise of warrants held by the holders of such Series A
Preferred Stock, which in each case are being exchanged for Notes and Warrants
under this Agreement in accordance with the Exchange Agreements.

(d)               The Company has reserved 20,000,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2011 Non-Qualified Stock Option Plan duly adopted by the Board
of Directors, subject to the approval by the Company stockholders (the “Stock
Plan”). No options have been granted under the Stock Plan. The Company has
furnished to the Purchasers complete and accurate copies of the Stock Plan and
forms of agreements used thereunder. The Company has reserved 10,000,000 shares
of Common Stock for issuance to Eric L. Kash upon the exercise of stock options
granted to him under the Employment Agreement, dated November 10, 2008, between
the Company and Eric L. Kash.

(e)               Section 2.2(e) of the Disclosure Schedule sets forth the
capitalization of the Company immediately following the Closing, with such
capitalization assuming the sale of $1,900,000 of Notes hereunder. Except for
(i) the conversion privileges of the Notes and exercise privileges of the
Warrants to be sold under this Agreement, (ii) the rights provided in the
Investors' Rights Agreement, and (iii) the securities and rights described in
Section 2.2(c), Section 2.2(d) and Section 4.13 of this Agreement and Section
2.2(e) of the Disclosure Schedule, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, Preferred Stock (including Series A Preferred Stock)
or any securities convertible into or exchangeable for shares of Common Stock or
Preferred Stock (including Series A Preferred Stock), or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock, Preferred Stock (including Series A
Preferred Stock) or any securities convertible into or exchangeable for shares
of Common Stock or Preferred Stock (including Series A Preferred Stock) or
redeem shares of Common Stock or Preferred Stock (including Series A Preferred
Stock) or securities or rights convertible, exercisable or exchangeable into
shares of Common Stock or Preferred Stock (including Series A Preferred Stock).
The Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement, except as disclosed in the SEC
Reports (as defined below). The issue and sale of the Notes and Warrants under
the Transaction Documents will not, immediately or with the passage of time,
obligate the Company to issue shares of Common Stock, Preferred Stock (including
Series A

7

--------------------------------------------------------------------------------

 
 

Preferred Stock) or other securities to any Person (other than the Purchasers)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities or otherwise
trigger anti-dilution or similar provisions.

(f)                 The offers and sales of each of the outstanding securities
of the Company, including, without limitation, the Common Stock, the Preferred
Stock (including the Series A Preferred Stock), warrants to purchase shares of
Common Stock options to purchase Common Stock and other securities convertible
into or exchangeable for shares of Common Stock or Preferred Stock (including
Series A Preferred Stock) were at all relevant times either registered under the
Securities Act and the applicable state securities or blue sky laws or, based in
part on the representations and warranties of the purchasers of such securities,
exempt from such registration requirements.

2.3.            Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any Person and is not a participant in any joint
venture, partnership or similar arrangement.

2.4.            Authorization. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise carry out its obligations hereunder
and thereunder. All corporate action required to be taken by the Company's Board
of Directors and stockholders in order to authorize the Company to execute and
deliver each of the Transaction Documents and to consummate the transactions
contemplated hereby and thereby, including but not limited to the sale and
issuance of the Notes and Warrants at the Closing and the Securities issuable
upon the conversion or exercise of Securities has been taken and no further
action is required by the Company, the Board of Directors or the Company's
stockholders in connection therewith. Each Transaction Document, to which the
Company is a party has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors' rights generally, (ii) as the
enforcement thereof may be limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies, or (iii)
to the extent the indemnification provisions contained in the Investors' Rights
Agreement may be limited by applicable federal or state securities laws.

2.5.            Valid Issuance of Securities. The Notes and Warrants are duly
authorized and, when issued, paid for and delivered in accordance with the terms
and for the consideration set forth in this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens other than
restrictions on transfer under the Transaction Documents and applicable state
and federal securities laws. Assuming the accuracy of the representations and
warranties of the Purchasers in Section 3 of this Agreement and subject to the
filings described in Section 2.6(ii) below, the Notes and Warrants will be sold
and issued in compliance with all applicable federal and state securities laws.
The Shares and Common Stock issuable upon conversion or exercise of the
Securities have been duly authorized and duly reserved for issuance, and upon
issuance in accordance with the terms of the Amended Certificate, will be duly
and validly

8

--------------------------------------------------------------------------------

 
 

issued, fully paid and nonassessable and free and clear of all Liens other than
restrictions on transfer under the Transaction Documents and applicable federal
and state securities laws. Based in part upon the representations and warranties
of the Purchasers in Section 3 of this Agreement, and subject to Section 2.6
below, the Shares and Common Stock issuable upon conversion or exercise of the
Securities will be issued in compliance with all applicable federal and state
securities laws.

2.6.            Approvals, Consents and Filings. The Company is not required to
obtain any consent, waiver, approval, order or authorization of, give notice to,
or make any filing or registration, qualification, designation, declaration
with, any federal, state or local governmental authority, regulatory or
self-regulatory authority or other Person in connection with the execution,
delivery and consummation by the Company of the transactions contemplated by the
Transaction Documents, except for (i) the filing of the Amended Certificate,
which will have been filed with the Secretary of State of the State of Nevada as
of the Closing and (ii) the filing of Form D with the Securities and Exchange
Commission (the “SEC”), all of which have been made or will be made in a timely
manner.

2.7.            Litigation. Except as set forth in Section 2.7 of the Disclosure
Schedule, there is no claim, action, suit, inquiry, proceeding, arbitration,
complaint, charge or investigation pending or, to the Company's knowledge,
threatened, (i) against or affecting the Company, its properties and assets or
any officer, director or any Key Employee of the Company; (ii) that questions
the legality, validity or enforceability of any of the Transaction Documents or
the right of the Company to enter into them, or to consummate the transactions
contemplated by the Transaction Documents, including, without limitation the
issuance or sale of the Securities; or (iii) that could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Neither the Company nor, to the Company's knowledge, any of its officers,
directors or any Key Employee is a party or is named as subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality (in the case of officers, directors or any
Key Employee, such as could have a Material Adverse Effect). There is no claim,
action, suit, inquiry, proceeding, arbitration, complaint, charge or
investigation by the Company pending or which the Company intends to initiate.
The foregoing includes, without limitation, claims, actions, suits, inquiries,
proceedings, arbitration, complaints, charges or investigations pending or, to
the Company’s Knowledge, threatened involving the prior employment of any of the
Company's employees, such employee’s services provided in connection with such
employment, or any information or techniques allegedly proprietary to any of
such employee’s prior employers, or such employee’s obligations under any
agreements with any of such employee’s prior employers. Neither the Company nor
any of its directors or officers, is or has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act. No attorney representing the Company,
whether or not employed by the Company, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
the Company or any of its officers, directors, employees or agents to the
Company’s Board of Directors or any

9

--------------------------------------------------------------------------------

 
 

committee thereof or to any director or officer of the Company pursuant to
Section 307 of the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes Oxley”),
and the SEC’s rules and regulations promulgated thereunder, and the Company is
and, at all times has been in material compliance with all provisions of
Sarbanes Oxley which are and have been applicable to it. Since October 31, 2010,
there have been no internal investigations regarding accounting or revenue
recognition discussed with, reviewed by or initiated at the direction of the
Company’s chief executive officer, principal financial officer, the board or any
committee thereof.

2.8.            Intellectual Property. Section 2.8 of the Disclosure Schedule
sets forth as of the date hereof, a true and complete list of the Company
Intellectual Property. The Company owns, or has valid and enforceable licenses
for, or other enforceable rights to use, the Company Intellectual Property that
is used by or is material to the Company, except where the failure to own,
license or have such enforceable rights could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Person
has, to the Company's knowledge, rights to any Company Intellectual Property,
except for, and to the extent of, the ownership rights of the owners of the
Company Intellectual Property that is licensed to the Company and the license
rights of any third parties to which any of the Company Intellectual Property is
licensed. To the Company's knowledge, there is no infringement by any Person of
any Company Intellectual Property. There is no pending or, to the Company's
knowledge, threatened action, suit, proceeding, claim or other action by any
Person challenging the Company's rights in or to any Company Intellectual
Property, except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and the Company is unaware of any
facts which could form a reasonable basis for any such action, suit, proceeding,
claim or other action. The Company believes that it has the right to use, free
and clear of material claims or rights of other persons, all of its customer
lists, designs, computer software, systems, data compilations, and other
information that are required for its products or its business as presently
conducted or proposed to be conducted. There is no pending or, to the Company's
knowledge, threatened action, suit, proceeding, claim or other action by any
Person challenging the validity, enforceability or scope of any Company
Intellectual Property, and the Company is unaware of any facts which could form
a reasonable basis for any such action, suit, proceeding, claim or other action.
There is no pending or, to the Company's knowledge, threatened action, suit,
proceeding, claim or other action by any Person that the Company or any of its
directors or employees infringes or otherwise violates, any patents, trademarks,
service marks, tradenames, copyrights, licenses, software, slogans, domain names
and other similar intangible assets (including any and all applications,
registrations, extensions and renewals relating thereto), and all of the rights,
benefits and privileges associated therewith, of others. The Company believes it
has taken such reasonable steps as are required in accordance with sound
business practice and business judgment to establish and preserve its ownership
of all material Company Intellectual Property.

2.9.            Title to Assets. The Company has good and marketable title in
fee simple to all real property that is owned by it or that is material to its
business and good and marketable title to all personal property owned by it or
that is material to its business, in each case free and clear of all Liens,
except for Liens that do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company. Any real property and facilities or personal property
held under lease by the Company are held by it under valid, subsisting and

 

10

--------------------------------------------------------------------------------

 
 

enforceable leases or license agreements with which the Company is in
compliance.

2.10.        Compliance with Other Instruments. The Company is not in violation
or default (and no event has occurred that with notice or lapse of time or both
would become a default) (i) of any provisions of its Amended Certificate or
Bylaws or other organizational or charter documents, (ii) of any instrument,
judgment, order, writ or decree of any court, arbitrator or governmental,
regulatory or self-regulatory authority to which the Company is subject, (iii)
except to the extent of the indebtedness specified in Section 5.13, under any
note, credit facility, indenture, debt or mortgage, or (iv) under any lease,
agreement, contract, purchase order or other instrument to which the Company is
a party or by which any property or assets of the Company is bound or affected
that is required to be listed on the Disclosure Schedule or of any provision of
federal or state statute, rule or regulation applicable to the Company, the
violation of which could have a Material Adverse Effect.

2.11.        No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Notes and
Warrants and the consummation by the Company of the transactions contemplated by
the Transaction Documents do not and will not (i) conflict with or violate any
provision of the Company's Amended Certificate, Bylaws or other organizational
or charter documents, (ii) except to the extent of the indebtedness specified in
Section 5.13, conflict with, violate or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, indenture, debt or other instrument or other understanding to
which the Company is a party or by which any property or assets of the Company
is bound or affected, or (iii) conflict with or result in a violation of any
law, statute, rule, regulation, ordinance, order, judgment, injunction, decree
or other restriction of any court or governmental, regulatory or self-regulatory
authority to which the Company is subject (including, without limitation,
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

2.12.        Agreements; Actions.

(a)               Except for the Transaction Documents, or as set forth in
Section 2.12 of the Disclosure Schedule, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which any of the property or assets of the Company is
bound that involve (i) obligations (contingent or otherwise) of, or payments to,
the Company in excess of $25,000, (ii) the license of any patents, trademarks,
service marks, tradenames, copyrights, licenses, software, slogans, domain names
or other proprietary rights to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company's exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of any proprietary rights set forth in
this Section 2.12.

(b)               The Company has not, except to the extent of the indebtedness
specified in Section 5.13, (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii)

11

--------------------------------------------------------------------------------

 
 

incurred any outstanding indebtedness for money borrowed or incurred any other
outstanding liabilities individually in excess of $25,000 or in excess of
$100,000 in the aggregate, except as set forth in Section 2.13(b), (iii) made
any loans or advances to any Person, other than ordinary advances for travel
expenses, or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.
For the purposes of subsections (a) and (b) of this Section 2.12, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same Person (including Persons the
Company has reason to believe are affiliated with each other) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsection.

(c)               The Company is not a guarantor or indemnitor of any
indebtedness of any other Person.

2.13.        Certain Transactions.

 

(a)                  Other than (i) standard employee benefits generally made
available to all employees, (ii) the Transaction Documents (iii) approved in the
written minutes of the Board of Directors (previously provided to the Purchasers
or their counsel), or (iv) there are no agreements, understandings or proposed
transactions between the Company and any of its current officers, directors,
consultants or Key Employee, or any Affiliate thereof.

 

(b)                  Except for salary to the Chief Executive Officer, Eric L.
Kash, the Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. None of the Company's directors, officers or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to the Company or, to the
Company’s knowledge, have any (i) material commercial, industrial, banking,
consulting, legal, accounting, charitable or familial relationship with any of
the Company’s customers, suppliers, service providers, joint venture partners,
licensees and competitors, (ii) direct or indirect ownership interest in any
firm or corporation with which the Company is affiliated or with which the
Company has a business relationship, or any firm or corporation which competes
with the Company except that directors, officers or employees or stockholders of
the Company may own stock in (but not exceeding two percent (2%) of the
outstanding capital stock of) publicly traded companies that may compete with
the Company or (iii) financial interest in any material contract with the
Company.

 

2.14.        Stockholders' Rights. Except as provided in the Investors' Rights
Agreement, the Company is not under any obligation, and the transactions
contemplated hereby will not trigger any obligation, to register under the
Securities Act any of its currently outstanding securities or any securities
issuable upon exercise or conversion of its currently outstanding securities,
and no stockholder of the Company has entered into any agreement with the
Company with respect to pre-emptive rights, right of participation, right of
maintenance or similar right, or information and inspection rights. No
stockholder

12

--------------------------------------------------------------------------------

 
 

of the Company has entered into any agreement with the Company with respect to
the voting of capital shares of the Company. To the Company's knowledge, except
as set forth in the Investors' Rights Agreement, no stockholder of the Company
has entered into any agreement with any other stockholder of the Company with
respect to rights of first refusal and co-sale rights.

2.15.        Absence of Liens. The property and assets that the Company owns are
free and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company's ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances other than those of
the lessors of such property or assets.

2.16.        Employee Matters.

(a)               As of the date hereof, the Company employs 3 full-time
employees and engages 6 consultants or independent contractors.

(b)               None of the Company’s employees or consultants is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee's or
consultant's ability to promote the interest of the Company or that would
conflict with the Company's business. Neither the execution or delivery of the
Transaction Documents, nor the carrying on of the Company's business by the
employees and consultants of the Company, nor the conduct of the Company's
business as now conducted and as presently proposed to be conducted, will
conflict with or result in a breach of the terms, conditions, or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any such employee or consultant is now obligated.

(c)               Except to its Chief Executive Officer, Eric L. Kash, the
Company is not delinquent in payments to any of its employees, consultants, or
independent contractors for any wages, salaries, commissions, bonuses, or other
direct compensation for any service performed for it to the date hereof or
amounts required to be reimbursed to such employees, consultants, or independent
contractors. The Company has complied in all material respects with all
applicable state and federal equal employment opportunity laws and with other
laws related to employment, including those related to wages, hours, worker
classification, and collective bargaining. The Company has withheld and paid to
the appropriate governmental entity or is holding for payment not yet due to
such governmental entity all amounts required to be withheld from employees of
the Company and is not liable for any arrears of wages, taxes, penalties, or
other sums for failure to comply with any of the foregoing.

(d)               To the Company's knowledge, no Key Employee intends to
terminate his employment with the Company or is otherwise likely to become
unavailable to continue as a Key Employee, nor does the Company have a present
intention to terminate the employment of any of the foregoing. Except as
required by law, upon

13

--------------------------------------------------------------------------------

 
 

termination of the employment of any such employees, no severance or other
payments will become due. The Company has no policy, practice, plan, or program
of paying severance pay or any form of severance compensation in connection with
the termination of employment services.

(e)               The Company has not made any representations regarding equity
incentives to any officer, employees, director or consultant that are
inconsistent with the share amounts and terms set forth in the minutes of
meetings of the Company's Board Of Directors.

(f)                 Section 2.16(f) of the Disclosure Schedule sets forth each
employee benefit plan maintained, established or sponsored by the Company, or
which the Company participates in or contributes to, which is subject to the
Employee Retirement Income Security Act of 1974, as amended.

(g)               The Company is not bound by or subject to (and none of its
assets or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union, and no labor
union has requested or, to the Company’s knowledge, has sought to represent any
of the employees, representatives or agents of the Company. There is no strike
or other labor dispute involving the Company pending, or to the Company's
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.

 

(h)               To the Company’s knowledge, no Key Employee has been (a)
subject to voluntary or involuntary petition under the federal bankruptcy laws
or any state insolvency law or the appointment of a receiver, fiscal agent or
similar officer by a court for his business or property; (b) convicted in a
criminal proceeding or named as a subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses); (c) subject to any
order, judgment, or decree (not subsequently reversed, suspended, or vacated) of
any court of competent jurisdiction permanently or temporarily enjoining him
from engaging, or otherwise imposing limits or conditions on his engagement in
any securities, investment advisory, banking, insurance, or other type of
business or acting as an officer or director of a public company; or (d) found
by a court of competent jurisdiction in a civil action or by the SEC or the
Commodity Futures Trading Commission to have violated any federal or state
securities, commodities, or unfair trade practices law, which such judgment or
finding has not been subsequently reversed, suspended, or vacated.

(i)                  The Company is in compliance with all federal, state, local
and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

2.17.        Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged. The
Company has in full force and effect fire and casualty insurance policies with
coverage, sufficient in amount (subject to reasonable deductions) to allow it to
replace any of its properties that might be damaged or destroyed. The Company
has no reason to believe that it will not

14

--------------------------------------------------------------------------------

 
 

be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

2.18.        Permits. The Company has all franchises, permits, licenses and any
similar authority issued by the appropriate federal, state, local or foreign
regulatory or self-regulatory authorities necessary for the conduct of its
business, the lack of which could reasonably be expected to have a Material
Adverse Effect (“Material Permits”). The Company is not in default under any of
such franchises, permits, licenses or other similar authority and has not
received any notice of proceeding relating to the revocation or modification of
any Material Permit.

2.19.        Environmental and Safety Laws. Except as could not reasonably be
expected to have a Material Adverse Effect, to its knowledge (a) the Company is
and has been in compliance with all Environmental Laws (as defined below); (b)
there has been no release or threatened release of any pollutant, contaminant or
toxic or hazardous material, substance or waste, or petroleum or any fraction
thereof, (each a “Hazardous Substance”) on, upon, into or from any site
currently or heretofore owned, leased or otherwise used by the Company; (c)
there have been no Hazardous Substances generated by the Company that have been
disposed of or come to rest at any site that has been included in any published
federal, state or local “superfund” site list or any other similar list of
hazardous or toxic waste sites published by any governmental authority in the
United States; and (d) there are no underground storage tanks located on, no
polychlorinated biphenyls (“PCBs”) or PCB-containing equipment used or stored
on, and no hazardous waste as defined by the Resource Conservation and Recovery
Act, as amended, stored on, any site owned or operated by the Company, except
for the storage of hazardous waste in compliance with Environmental Laws. The
Company has made available to the Purchasers true and complete copies of all
material environmental records, reports, notifications, certificates of need,
permits, pending permit applications, correspondence, engineering studies, and
environmental studies or assessments.

For purposes of this Section 2.19, “Environmental Laws” means any federal,
state, local or foreign law, regulation, or other applicable requirement
relating to (a) releases or threatened release of Hazardous Substances; (b)
pollution or protection of employee health or safety, public health or the
environment; or (c) the manufacture, handling, transport, use, treatment,
storage, or disposal of Hazardous Substances.

2.20.        Directors and Officers. Immediately prior to the Closing, the
directors of the Company will be Eric L. Kash, Herbert Sorocca, and James
Tammaro, and as of the Closing, the authorized size of the Board of Directors of
the Company shall be increased to five (5) members. As of the Closing, the
Company shall (i) appoint the Lead Purchaser’s designee to the Board of
Directors of the Company; (ii) add a fifth director, who will be independent,
upon mutual agreement of the Lead Purchaser and the Company; and (iii) has no
agreement, obligation or commitment with respect to the election of any
individual or individuals to the Company's Board of Directors except as set
forth in this Section 2.20, the Amended Certificate and Section 2.20 of the
Disclosure Schedule. The Company covenants and agrees to take such actions a may
be required to change the size of the Board of Directors of the Company in
accordance with this Section 2.20. The only executive officer of the Company is
Eric L. Kash. Eric L. Kash

15

--------------------------------------------------------------------------------

 
 

devotes his full business time and effort to the Company. All agreements,
commitments and understandings of the Company, whether written or oral, with
respect to any compensation to be provided to any of the Company’s directors or
officers have been fully disclosed to the Purchasers.

2.21.        Disclosure

(a)               The Company confirms that neither it nor any Person acting on
its behalf has provided any of the Purchasers or their agents or counsel with
any information that the Company believes constitutes material, non-public
information; provided, however, that the Company makes no such representation
with respect to the fact that the Company is entering into the Transaction
Documents and intends to consummate the transactions contemplated hereby and
thereby. The Company understands and confirms that the Purchasers will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company. Other than a confidentiality undertaking with respect
to the transactions contemplated hereby, the Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.

(b)               Each of the disclosures furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated by the Transaction Documents (including, without
limitation, the representations and warranties of the Company herein) is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

2.22.        Private Placement. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3, no registration under the
Securities Act or any state securities law is required for the offer and sale of
the Notes and Warrants by the Company to the Purchasers as contemplated by the
Transaction Documents, including the subsequent exercise of the Warrants, by
virtue of the exemption provided by Rule 506 of the Securities Act.

2.23.        No Integrated Offering. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares and Common Stock to be integrated with prior offerings of
the Company for purposes of (i) the Securities Act, in a manner which would
require the registration of any such securities under the Securities Act, or
(ii) any applicable shareholder approval provisions of any Trading Market on
which any of the securities of the Company are listed or designated.

2.24.        Registration Rights. Except as provided in the Investors' Rights
Agreement, no holder of any securities of the Company has any rights to require
registration of any securities of the Company (including “piggy-back”
registration rights).

16

--------------------------------------------------------------------------------

 
 

2.25.        No General Solicitation. Neither the Company nor any Person acting
on behalf of the Company has offered or sold any of the Notes or Warrants by any
form of general solicitation or general advertising. The Company has offered the
Notes and Warrants for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 of the Securities Act.

2.26.        Acknowledgement Regarding Purchasers' Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm's length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchaser's purchase of the Notes and Warrants. The
Company further represents to each Purchaser that the Company's decision to
enter into this Agreement and the Transaction Documents has been based solely on
the independent evaluation of these transactions contemplated hereby by the
Company and its representatives.

2.27.        Foreign Corrupt Practices Act. Neither the Company, nor to the
Company’s knowledge, any agent or other Person acting on behalf of the Company,
has (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware), which is in violation of law or (iv) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended.

2.28.        Rescission. No holder of any securities of the Company has any
rights of rescission of similar rights with respect to such securities held by
them.

2.29.        SEC Reports; Financial Statements.

(a)               The Company has filed or furnished all reports, schedules,
forms, statements and other documents required to be filed or furnished by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
including its Quarterly Reports on Form 10-Q for the quarterly periods ended
January 31, 2010, April 30, 2010, July 31, 2010, January 31, 2011, April 30,
2011 and July 31, 2011; and Annual Reports on Form 10-K for the years ended
October 31, 2009 and October 31, 2010, copies of which have been made available
to the Purchasers (the foregoing materials, including all exhibits thereto and
documents incorporated by reference therein, copies of which have been made
available to the Purchasers, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or

17

--------------------------------------------------------------------------------

 
 

necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Except for Amendment No. 1 to the
Quarterly Report on Form 10-Q for the quarterly period ended July 31, 2011,
since the filing of the SEC Documents, no event has occurred that would require
an amendment or supplement to any of the SEC Documents. The Company has not
received any written comments from the SEC staff that have not been resolved to
the satisfaction of the SEC staff.

(b)               The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with generally accepted accounting principles in the United States applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. The Company is not required to file and will not be
required to file any agreement, note, lease, mortgage, deed or other instrument
entered into prior to the date hereof and to which the Company is a party or by
which the Company is bound that has not been previously filed as an exhibit
(including by way of incorporation by reference) to its report schedules, forms,
statements or other documents filed or furnished to the SEC under the Exchange
Act. [Patrick Rodgers, CPA, PA,] who has expressed his opinion with respect to
the financial statements included in the Company’s annual report on Form 10-K
for the fiscal year ended October 31, 2010 (the “Audit Opinion”), is independent
of the Company pursuant to the standards set forth in Rule 2-01 of Regulation
S-X promulgated by the SEC, and such firm is an independent registered public
accounting firm that was otherwise qualified to render the Audit Opinion under
applicable law and the rules and regulation of the SEC. There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off-balance-sheet entity that is required to be disclosed by the Company
in its reports pursuant to the Exchange Act that has not been so disclosed in
the SEC Reports. Since October 31, 2009, neither the Company nor, to the
Company’s knowledge, any director, officer or employee of the Company, has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or its internal accounting controls, including any complaint,
allegation, assertion or claim that the Company has engaged in questionable
accounting or auditing practices.

2.30.        Press Releases. The press releases disseminated by the Company
during the one (1) year preceding the date of this Agreement do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not misleading.

2.31.        Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has

18

--------------------------------------------------------------------------------

 
 

not incurred any liabilities (contingent or otherwise) other than trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, (iii) the Company has not altered its
method of accounting or the identity of its auditors, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock incentive plans. The Company does not have pending before the SEC
any request for confidential treatment of information. Except for the issuance
and sale of the Notes and Warrants contemplated by this Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its business, properties, operations or financial condition, that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made that has not been publicly disclosed at least
one (1) Trading Day prior to the date that this representation is made.

2.32.        Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has timely filed and made available to
the Purchasers all certifications and statements required by (x) Rule 13a-14 or
Rule 15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350 (Section 906 of
Sarbanes-Oxley) with respect to the Company’s SEC filings. The Company maintains
disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such controls and procedures are effective to ensure that all
material information concerning the Company is made known on a timely basis to
the individuals responsible for the preparation of the Company’s SEC filings and
other public disclosure documents; and the Company has evaluated the
effectiveness of its internal accounting controls and disclosure controls and
procedures in accordance with the Exchange Act and the rules and regulations
promulgated thereunder and has disclosed any deficiencies or significant changes
thereto in its SEC filings. The Company maintains internal control over
financial reporting required by Rule 13a-14 or Rule 15d-14 under the
Exchange Act; such internal control over financial reporting is effective and
does not contain any material weaknesses.

2.33.        Solvency. (i) The Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or

19

--------------------------------------------------------------------------------

 
 

in respect of its debt when such amounts are required to be paid. The Company
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt).

2.34.        Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims (other
than such fees or commissions owed by an Purchaser pursuant to written
agreements executed by such Purchaser which fees or commissions shall be the
sole responsibility of such Purchaser) made by or on behalf of other Persons for
fees of a type contemplated in this Section 2.34 that may be due in connection
with the transactions contemplated by the Transaction Documents.

2.35.        Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. Except as specified in the
SEC Reports, the Company has not, in the two (2) years preceding the date
hereof, received notice from any Trading Market to the effect that the Company
is not in compliance with the listing or maintenance requirements thereof. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with the listing and maintenance
requirements for continued listing of the Common Stock on its current Trading
Market. The issuance and sale of the Securities under the Transaction Documents
does not contravene the rules and regulations of the Trading Market on which the
Common Stock is currently listed or quoted, and no approval of the shareholders
of the Company thereunder is required for the Company to issue and deliver to
the Purchasers the maximum number of Securities contemplated by the Transaction
Documents.

2.36.        Investment Company. The Company is not, and is not an Affiliate of,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

2.37.        Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Amended
Certificate (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

2.38.        No Additional Agreements. The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

20

--------------------------------------------------------------------------------

 
 

2.39.        Tax Status. The Company (i) has made or filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes), (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and for which the Company has made appropriate
reserves on its books, and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations (referred to in clause
(i) above) apply. There are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.

2.40.        Corporate Documents. The Amended Certificate and Bylaws of the
Company are in the form provided to the Purchasers, have been duly authorized
and adopted and are in full force and effect. The copy of the minute books of
the Company provided to the Purchasers contains minutes of all meetings of
directors and stockholders and all actions by written consent without a meeting
by the directors and stockholders since the date of incorporation and accurately
reflects all material respects all actions by the directors (and any committee
of directors) and stockholders with respect to all transactions referred to in
such minutes.

2.41. Anti-Dilution Waivers. The Company agrees to use its best efforts to
obtain waivers of the application of the Anti-Dilution Adjustments from the
holders of various instruments issued prior to the date hereof that contain
certain “weighted average ratchet” anti-dilution adjustments (the “Anti-Dilution
Adjustments”) within 90 days from the date hereof. Such waiver shall be in a
form acceptable to the Lead Purchaser and shall include waivers of the right of
such holders to adjustments in the exercise or conversion price of such
instruments and the amount of Common Stock or Common Stock Equivalents issuable
upon the conversion or exercise thereof upon the application of such
Anti-Dilution Adjustments, whether the right of such application arose prior to
the date hereof or arises on or after the date hereof.

3.                  Representations and Warranties of the Purchasers. Each
Purchaser hereby represents and warrants to the Company, severally and not
jointly, that:

3.1.            Authorization. The Purchaser has full power and authority to
enter into the Transaction Documents. The Transaction Documents to which the
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors' rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (b) to the
extent the indemnification provisions contained in the Investors' Rights
Agreement may be limited by applicable federal or state securities laws.

3.2.            Purchase Entirely for Own Account. This Agreement is made with
the Purchaser in reliance upon the Purchaser's representations to the Company,
which

21

--------------------------------------------------------------------------------

 
 

by the Purchaser's execution of this Agreement, the Purchaser hereby confirms,
that the Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser's own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring the Securities.

3.3.            Disclosure of Information. The Purchaser has had an opportunity
to discuss the Company's business, management, financial affairs and the terms
and conditions of the offering of the Notes and Warrants with the Company's
management and has had an opportunity to review the Company's facilities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of the Purchasers to
rely thereon.

3.4.            Restricted Securities. The Purchaser understands that the
Securities have not been, and will not be, registered under the Securities Act,
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser's representations as
expressed herein. The Purchaser understands that the Notes and Warrants are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Purchaser must hold the Securities
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Securities, for resale except as set forth
in the Investors' Rights Agreement. The Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of the Purchaser's control, and which
the Company is under no obligation and may not be able to satisfy.

3.5.            No Public Market. The Purchaser understands that the public
market for the Securities is either limited or does not exist, and that the
Company has made no assurances that a public market will ever exist for the
Securities.

3.6.            Legends. The Purchaser understands that the Notes and Warrants
and any securities issued in respect of or exchange for the Securities, may bear
one or all of the following legends:

(a)               “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT

22

--------------------------------------------------------------------------------

 
 

REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(b)               Any legend set forth in, or required by, the other Transaction
Documents.

 

(c)               Any legend required by the securities laws of any state to the
extent such laws are applicable to the Securities represented by the certificate
so legended.

3.7.            Accredited Investor. Other than the Lead Purchaser, the
Purchaser is an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act.

3.8.            Foreign Investors. If the Purchaser is not a United States
person (as defined by Section 7701(a)(30) of the Code), the Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the Shares
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser's subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser's jurisdiction.

3.9.            Exculpation among Purchasers. The Purchaser acknowledges that it
is not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
Purchaser agrees that neither any Purchaser nor the respective controlling
Persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore taken or
omitted to be taken by any of them in connection with the purchase of the
Shares.

3.10.        Residence. If the Purchaser is an individual, then the Purchaser
resides in the state or province identified in the address of the Purchaser set
forth on Schedule A attached to this Agreement; if the Purchaser is a
partnership, corporation, limited liability company or other entity, then the
office or offices of the Purchaser in which its principal place of business is
identified in the address or addresses of the Purchaser set forth on Schedule A
attached to this Agreement.

4.                  Additional Representations and Warranties of the Lead
Purchaser. The Lead Purchaser hereby represents and warrants to the Company that
(i) it has received the information required to be provided to it pursuant to
Rule 502(b)(2) of the Securities Act, and (ii) it, alone or with its Purchaser
Representative (as defined in Rule 501(h) of the Securities Act), has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the transactions contemplated by this
Agreement and the other Transaction Documents.

23

--------------------------------------------------------------------------------

 
 

5.                  Conditions to the Purchasers' Obligations at Closing. The
obligations of each Purchaser to purchase Shares at the Closing are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

5.1.            Representations and Warranties. The representations and
warranties of the Company contained in Section 2 shall be true and correct in
all respects as of the Closing.

5.2.            Performance. The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in the
Transaction Documents that are required to be performed or complied with by the
Company on or before the Closing.

5.3.            Compliance Certificate. The Chief Executive Officer of the
Company shall deliver to the Purchasers at the Closing a certificate certifying
that the conditions specified in Sections 5.1, 5.2, 5.4 and 5.5 have been
fulfilled.

5.4.            Qualifications. All authorizations, approvals or permits, if
any, of any federal, state or local governmental authority, regulatory or
self-regulatory authority or other Person that are required in connection with
the lawful issuance and sale of the Securities pursuant to the Transaction
Documents shall be obtained and effective as of the Closing.

5.5.            No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

5.6.            Adverse Changes. Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably would be
expected to have or result in a Material Adverse Effect.

5.7.            No Suspensions of Trading in Common Stock; Listing. Trading in
the Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading or quoted on a Trading
Market.

5.8.            Transaction Documents. The Company and each Purchaser shall have
executed and delivered the Transaction Documents to which it is a party. The
Company shall have delivered the Notes and the Warrants to the Purchasers and
such other documents relating to the transactions contemplated by the
Transaction Documents as the Purchasers may reasonably request.

5.9.            Amended Certificate. The Company shall have filed the Amended
Certificate with the Secretary of State of Nevada on or prior to the Closing,
which shall continue to be in full force and effect as of the Closing.

24

--------------------------------------------------------------------------------

 
 

5.10.        Consent of Holders of Series A Preferred Stock. The Company shall
have delivered a Written Consent of the Holders of the Series A Preferred Stock
of PSI Corporation in the form of Exhibit F attached to this Agreement executed
by all holders of Series A Preferred Stock immediately prior to the Closing.

5.11.    Secretary's Certificate. The Secretary of the Company shall have
delivered to the Purchasers at the Closing a certificate certifying (i) the
Bylaws of the Company, (ii) resolutions of the Board of Directors of the Company
approving the Transaction Documents and the transactions contemplated under the
Transaction Documents, (iii) resolutions of the Board of Directors of the
Company approving the Amended Certificate, and (iv) the written consent of the
holders of Series A Preferred Stock (as designated prior to the filing of the
Amended Certificate) approving the filing of the Amended Certificate, executing,
delivering and performing under the Exchange Agreements with such holders in the
form attached to such written consent (collectively, the “Exchange Agreements”)
and the transactions contemplated under the Transaction Documents.

5.12.        Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart copies of such documents as reasonably requested. Such documents may
include good standing certificates.

5.13.        Indebtedness. The Company shall have no more than $1,200,000 of
existing indebtedness to the noteholders identified in Section 2.2(e) of the
Disclosure Schedule as of the Closing (excluding any indebtedness to the
Purchasers).

5.14.        Business Plan and Budget. The Company shall have delivered a
Business Plan and Budget acceptable to the Lead Purchaser and in the form
attached hereto as Exhibit G.

6.                  Conditions of the Company's Obligations at Closing. The
obligations of the Company to sell the Notes and Warrants to the Purchasers at
the Closing are subject to the fulfillment, on or before the Closing, of each of
the following conditions, unless otherwise waived:

6.1.           Representations and Warranties. The representations and
warranties of each Purchaser contained in Section 3 shall be true and correct in
all respects as of the Closing.

6.2.          Performance. The Purchasers shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before the Closing.

6.3.           Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Notes and Warrants pursuant to this Agreement shall be obtained and effective as
of the Closing.

25

--------------------------------------------------------------------------------

 
 

6.4.            Investors' Rights Agreement. Each Purchaser shall have executed
and delivered the Investors' Rights Agreement.

7.                  Other Agreements of the Parties.

7.1.            Securities Laws Disclosure; Publicity. By 10:00 a.m. (New York
City time) on the Trading Day immediately following the date of the Closing, the
Company will issue a press release disclosing the execution of this Agreement.
Within 4 business days of the date of the Closing, the Company will file with
the SEC a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including as exhibits thereto this
Agreement (and the schedules thereto) and the form of Note attached hereto as
Exhibit A, the form of Warrant attached hereto as Exhibit B and the form of
Investors’ Rights Agreement. In addition, the Company will make such other
filings and notices in the manner and time required by the SEC and the Trading
Market on which the Common Stock is listed or quoted. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the SEC (other than the
Registration Statement and any exhibits to filings made in respect of this
transaction in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except to the extent such disclosure is required by
law or Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure.

7.2.            Anti-Takeover Provisions. No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” (or analogous terminology) under any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or similar anti-takeover plan or arrangement in effect
or hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
any Securities under the Transaction Documents or under any other agreement
between the Company and the Purchasers.

7.3.            Indemnification of Purchasers. Subject to the provisions of this
Section 7.3, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any stockholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is

26

--------------------------------------------------------------------------------

 
 

based upon a breach of such Purchaser’s representations, warranties or covenants
under the Transaction Documents or any agreements or understandings such
Purchaser may have with any such stockholder or any violations by the Purchaser
of state or federal securities laws or any conduct by such Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance);
provided; however, that with respect to indemnification rights arising out of
claims not involving a third party, the Company’s total liability under this
Section 7.3 shall be limited to the amount of investment in the Securities made
by the Purchaser asserting rights hereunder plus the costs and expenses of such
Purchaser for enforcing its rights hereunder. If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (i) for
any settlement by an Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.

7.4.            Subsequent Equity Sales. From the date hereof until the Lead
Purchaser has terminated its beneficial ownership of any Securities, the Company
shall be prohibited from effecting or entering into an agreement to effect any
subsequent financing involving a “Variable Rate Transaction” without the prior
written consent of the holders of (i) a majority of the Series A Preferred
Stock, voting as a separate class, or (ii) if a majority of the outstanding
aggregate principal amount of Notes shall not have been converted into Series A
Preferred Stock at such time, a majority of the then outstanding aggregate
principal balance of the Notes. The term “Variable Rate Transaction” shall mean
a transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or (B)
with a conversion, exercise or exchange price that is subject to being reset at
some future date after the initial issuance of such debt or equity security upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages. Nothing herein shall prevent the Company from entering into
agreements to issue securities based on the performance of

27

--------------------------------------------------------------------------------

 
 

businesses other than the Company’s or based on the performance of parties other
than the Company pursuant to milestones or other performance targets.

7.5.            Form D and Blue Sky. The Company agrees to file a Form D with
respect to the applicable Securities as required under Regulation D and to
provide a copy thereof to each Purchaser promptly after such filing. The Company
shall, on or before the date of the Closing, take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the applicable Securities for sale to the Purchasers at each of the
Closings pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Purchasers on or prior to the date of the Closing. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the date of the Closing.

7.6.            Prohibited Transactions; Confidentiality after the Date hereof.
Prior to the earlier to occur of (i) the termination of this Agreement, and (ii)
the filing by the Company of a Current Report on Form 8-K disclosing the closing
of the transactions contemplated hereby, each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Trading
Affiliate acting on its behalf or pursuant to any understanding with it shall
not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 7.1, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction), subject to
timely disclosure by the Company in the Form 8-K filing required by Section 7.1
of any material non-public information concerning the Company or the
transactions contemplated by the Transaction Documents disclosed to the
Purchasers. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Notes and Shares
covered by this Agreement.

7.7.            Insurance. Within 30 days after the date of the Closing, the
Company shall amend its directors and officers insurance policy, including,
without limitation, the amount of coverage thereunder, in a form and in such
coverage amounts as acceptable to the Lead Purchaser.

7.8.            Bylaws. Within 30 days after the date of the Closing, the
Company shall amend its bylaws to conform to the Transaction Documents in a form
acceptable to the Lead Purchaser.

8.                  Miscellaneous.

8.1.            Expenses. Each Purchaser and the Company shall pay the

28

--------------------------------------------------------------------------------

 
 

respective costs, fees and expenses (including the costs, fees and expenses of
such party’s advisers, counsel, accountants and other experts, if any) incurred
by such party in connection with the negotiation, preparation, execution,
delivery and performance of the Transaction Documents; provided, however, the
Company shall pay the costs, fees and expenses (including legal and accounting
costs, fees and expenses) incurred by the Lead Purchaser and its designee in
connection with the negotiation, preparation, execution, delivery and
performance of the Transaction Documents (including, without limitation, the
preparation and submission of any SEC filings and in connection with matters
related thereto, whether incurred before, at or after Closing). The Company
shall pay all stamp and other taxes and duties levied in connection with the
issuance, sale, exercise and conversion of the Securities.

8.2.            Replacement of Shares or Warrants. If any certificate or
instrument evidencing any Shares or Warrants is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction if
requested, as well as any other documentation required by the Company's transfer
agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement Shares. If
a replacement certificate or instrument evidencing any Shares or Warrants is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement

8.3.            Survival of Representations and Warranties. Unless otherwise set
forth in this Agreement, the representations and warranties of the Company and
the Purchasers contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement and the Closing and shall in no way be
affected by any investigation or knowledge of the subject matter thereof made by
or on behalf of the Purchasers or the Company.

8.4.            Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

8.5.            Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of law. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY CLAIM, ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ANY SUCH CLAIM, ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY NEW YORK STATE COURT OR UNITED STATES DISTRICT

29

--------------------------------------------------------------------------------

 
 

COURT SITTING IN THE CITY OF NEW YORK, AND WAIVES ANY OBJECTION TO THE VENUE OF
THE AFORESAID COURTS.

8.6.            Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile or electronic (including PDF) signature and in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

8.7.            Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

8.8.            Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified, (b) when sent, if sent by facsimile (with delivery confirmation)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient's next business day, (c) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) business day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on the
signature page or Schedule A attached to this Agreement, or to such facsimile
number or address as subsequently modified by written notice given in accordance
with this Section 8.8. If notice is given to the Company, a copy shall also he
sent to Meyer, Suozzi, English & Klein, P.C., 990 Stewart Avenue, Suite 300,
Garden City, New York 11530, Attention: Richard G. Satin, Esq., Facsimile: (516)
741-6706. If notice is given to the Lead Purchaser, a copy shall also be sent to
Moses & Singer LLP, 405 Lexington Avenue, New York, New York 10174, Attention:
Allan Grauberd, Esq., Facsimile: (917) 206-4381.

8.9.            No Finder's Fees. Each party represents that it neither is nor
will be obligated for any finder's fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder's or broker's fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder's or broker's fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

8.10.        Amendments and Waivers. Except as otherwise set forth herein, any
term of this Agreement may be amended, terminated or waived only with the
written consent of the Company and either (i) the holders of a majority of the
Series A Preferred Stock, voting as a separate class, or (ii) if a majority of
the outstanding aggregate principal amount of Notes shall not have been
converted into Series A Preferred Stock at such time, the holders of a majority
of the then outstanding aggregate principal balance of the Notes. Any amendment
or waiver effected in accordance with this Section 8.10 shall be binding upon
the Purchasers.

30

--------------------------------------------------------------------------------

 
 

8.11.        Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

8.12.        Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

8.13.        Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto), the Amended Certificate and the other Transaction Documents
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.

8.14.        Remedies. Each Purchaser shall have all rights and remedies set
forth in the Transaction Documents and all rights and remedies which such
holders have been granted at any time under any other agreement or contract and
all of the rights which such holders have under any law. Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Purchasers. The Company therefore agrees that the
Purchasers shall be entitled to seek specific performance and/or temporary,
preliminary and permanent injunctive or other equitable relief from any court of
competent jurisdiction in any such case without the necessity of proving actual
damages and without posting a bond or other security.

8.15.        Independent Nature of Purchaser's Obligations and Rights. The
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Each Purchaser, subject to any
provision requiring the consent of a majority in interest to act, shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

8.16.        Moses & Singer. The Purchasers, other than the Lead Purchaser,
acknowledge that Moses & Singer LLP has acted as legal counsel solely to the
Lead

31

--------------------------------------------------------------------------------

 
 

Purchaser and agree that they have had had adequate opportunity to seek legal
representation to evaluate the transactions contemplated by this Agreement and
the other Transaction Documents.

[Signature Pages Follow]

32

--------------------------------------------------------------------------------

 
 

Execution Page for Cumulative Convertible Senior Note and Warrant Purchase
Agreement for Individuals:

 

IN WITNESS WHEREOF, Purchaser has caused this Cumulative Convertible Senior Note
and Warrant Purchase Agreement to be executed as of the date indicated below.

 

$________________________________________

Principal Amount

 

_________________________________________

Print or Type Name

 

 

_________________________________________

Signature

_____________________________________

Principal Amount of Senior Notes

 

_____________________________________

Print or Type Name (Joint-owner)

 


_____________________________________

Signature (Joint-owner)

 

 

_________________________________________

Date

 

_________________________________________

Social Security Number

 

 

_____________________________________

Date (Joint-owner)

 

_____________________________________

Social Security Number (Joint-owner)

 

_________________________________________

 

_________________________________________

Address

 

__Joint Tenancy

 

_____________________________________

 

_____________________________________

Address (Joint-owner)

 

__Tenants in Common

 

____Tenancy by the Entirety

 

Wiring Instructions:

Bank Name:

 

ABA #:

 

Acct #:

 

Acct. Name:

33

--------------------------------------------------------------------------------

 
 

Partnerships, Corporations or Other Entities Execution Page for Cumulative
Convertible Senior Note and Warrant Purchase Agreement:

 

IN WITNESS WHEREOF, Purchaser has caused this Cumulative Convertible Senior Note
and Warrant Purchase Agreement to be executed as of the date indicated below.

 

$______________________________________

Total Purchase Price

 

_______________________________________

Print or Type Name of Entity

 

 

 

 

________________________________________

Principal Amount of Senior Notes

 

 

 



 

 

______________________________________________________________________

Address

 

 

_______________________________________

Taxpayer I.D. No. (if applicable)

 

By:____________________________________

 

 

 

________________________________________

Date

 

________________________________________

Print or Type Name and Indicate

Title or Position with Entity

 

_______________________________________

Signature (other authorized signatory)

 

 

 

________________________________________

Print or Type Name and Indicate

Title or Position with Entity

 

 

 

 

Wiring Instructions:

 

Bank Name:

 

ABA #:

 

Acct #:

 

Acct. Name:

34

--------------------------------------------------------------------------------

 
 

Company Execution Page for Cumulative Convertible
Senior Note and Warrant Purchase Agreement




IN WITNESS WHEREOF, the Company has caused this Cumulative Convertible Senior
Note and Warrant Purchase Agreement to be executed, and the foregoing
subscription accepted, as of the date indicated below.

COUPON EXPRESS, INC.

By: /s/ Eric L. Kash                                

Name: Eric L. Kash

Title: Chief Executive Officer

Date: October 24, 2011

35

--------------------------------------------------------------------------------